Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				        DETAILED ACTION
                                             SPECIFICATION OBJECTION
Insertion of “now Pat. No. 11,028,272,” after “2019,” in line 7 at page 1 of the specification is needed for update.  Submission of a whole paragraph would be needed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 9-12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rueger et al. (US 8,500,901).
Rueger et al. teach interference pigments comprising glass flakes coated with SiO2 and TiO2 at col. 5, line 30.
Although Rueger et al. do not specify coating of the SiO2 and TiO2 on another
side/surface of the glass flakes, Rueger et al. teach a coating method in a suspension of the glass flakes in example 1 which would be expected to coat both sides of the glass flakes inherently.  Since PTO does not have equipment to conduct the test, it is fair to require applicant to shoulder the burden of proving that his material
differs from those of Rueger et al.  See In re Best, 195 USPQ 430, 433 (CCPA 1977).
Charles Pfizer & Co. v. FTC, 401 F.2d 574, 579 (6th Cir. 1968).
Inherent anticipation does not require that a person of ordinary skill in the art would have recognized the inherent disclosure, Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373 (Fed. Cir. 2002).  See MPEP 2112.01.
Rueger et al. teach that a preferred thickness of the glass flakes is 0.25-0.7 µm
(i.e. 25-700 nm) at col. 3, lines 54-55 and thus choosing the instant thickness of 294-
314 nm would have been obvious.
Rueger et al. also teach that a preferred thickness of layer (A) (i.e. SiO2 layer, see col. 3, line 6) is 5-150 nm as well as 30-100 nm for control of gloss and tinting strength at col. 4, lines 16-20 which would encompass/overlap the instant thickness of 92-102 nm.
	Rueger et al. further teach that a preferred thickness of layer (B) (i.e. TiO2 layer)
is 60-300 nm yielding different interferences colors including pure silver-white at col. 4,
lines 47-52 which would overlap the instant thickness of 55.9-76 nm.  Rueger et al. teach a very pure silver-white color at col. 9, line 18 which would meet or make the recited whitish reflected light obvious.  See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples. MPEP 2123.
	In the case where the claimed ranges “overlap or lie inside ranges disclosed by
the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,
191 USPQ 90 (CCPA 1976). In re Woodruff, 919F.2d 1575, 16 USPQ2d 1934 (Fed.
Cir. 1990).  See MPEP 2144.05.
The existence of overlapping or encompassing ranges shifts the burden to the
applicant to show that his invention would have not been obvious. In re Peterson, 315
F.3d at 1330 (Fed. Cir. 2003).
Rueger et al. teach various applications such as pigmentation of paints and
plastics at col. 1, lines 7-9.
	In summary, Rueger et al. teach the followings:
1. The thickness of glass flakes is 0.25-0.7 µm (i.e. 25-700 nm).
2. The thickness of layer (A) (i.e. SiO2 layer) is 5-150 nm as well as 30-100 nm.
3. The thickness of layer (B) (i.e. TiO2 layer) is 60-300 nm.
4. The five-layer comprising the instant structures (TiO2/SiO2/glass/SiO2/TiO2).
5. Various interference colors including pure silver-white can be obtained.
	Thus, it would have been obvious to one skilled in the art before the effective
filing date of invention to obtain the interference pigments comprising glass flakes
having the instant thickness coated with the instant thickness of SiO2 and TiO2 in
Rueger et al. since Rueger et al. teach various thicknesses the glass flakes, SiO2 and
TiO2 falling within scope of the instant thicknesses and the coating method utilizing the
suspension of the glass flakes in the example 1 would be expected to coat both sides of
the glass flakes inherently and since Rueger et al. teach modifications to thickness of
layers in order to adjust colors including the pure silver-white color absent showing
otherwise.  Optimization of a result variable parameter would be a prima facie obviousness. MPEP 2125.
Although Rueger et al. do not specify the recited absolute values of a* and b* and L* values of claim 9, such values would be expected from a paint having very pure silver-white with high gloss taught at col. 9, lines 17-19.  Note that the very pure silver-white with high gloss is related to the paint comprising nitro-cellulose lacquer and thus the pigment without the nitro-cellulose lacquer would be expected to be even very purer silver-white with higher gloss.  
Thus, the pigment of the example 1 or the example 1 with modified thickness of the glass flakes, SiO2 and TiO2 would be expected to yield the recited properties inherently.
Since PTO does not have equipment to conduct the test, it is fair to require applicant to shoulder the burden of proving that his material differs from those of Rueger et al.  See In re Best, 195 USPQ 430, 433 (CCPA 1977).  Charles Pfizer & Co. v. FTC, 401 F.2d 574, 579 (6th Cir. 1968).  Inherent anticipation does not require that a person of ordinary skill in the art would have recognized the inherent disclosure, Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373 (Fed. Cir. 2002).  See MPEP 2112.01.
Whether the rejection is based on “inherency” under 35 U.S.C. 102, or “prima facie obviousness” under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same.  In re Fitzgerald, 619 F.2d 67, 70 (CCPA 1980) (quoting) In re Best, 562 F.2d 1252, 1255 (CCPA 1977).
Further note that comparisons must be based on the closest prior art.  See In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991): In re DeBlauwe, 732 F.2d at 699, 705 *Fed. Cir. 1984), In re Burckel, 592 F.2d 1175, 1179 (CCPA 1979).  Applicants must also explain why the showing is commensurate in scope with the claimed subject matter.  See In re Boesch, 617 F.2d 272, 276 (CCPA 1980).

Claims 9-12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rueger et al (US 8,500,901) in view of Schmidt et al. (US 2009/0056591 A1).
Schmidt et al. teach a commercial glass flakes having a thickness of 300 nm in [0158].
Thus, it would have been obvious to one skilled in the art before the effective
filing date of invention further to obtain the interference pigments by utilizing glass flakes having the instant thickness taught by Schmidt et. in Rueger et al. for coating with the instant thickness of SiO2 and TiO2 since Rueger et al. teach the thickness of the glass flakes commercially available encompassing the thickness taught by Schmidt et al. and since the utilization the glass flakes having the instant thickness for obtaining interference/effect pigments is well-known as taught by Schmidt et al. absent showing
otherwise. 
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945). The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Rueger et al (US 8,500,901) as applied to Claims 9-12, 14 and 15 above, and further in view of Wakita (US 9,834,673).
The instant claim 13 further recites polymethyl methacylate (PMMA) and/or polycarbonate as a matrix resin to be colored over the plastics taught at col. 1, lines 7-9 of Rueger et al.
Wakita teaches various thermoplastics including polymethyl methacylate (PMMA) and polycarbonate (PC) resin utilizing pigments at col. 17, lines 66-67 and col 18, lines 38-41.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention further to utilize various thermoplastics including polymethyl methacylate (PMMA) and polycarbonate (PC) resin taught by Wakita in Rueger et al. as the plastics since utilization of the pigments in various thermoplastics in order to provide colors is considered a routine practice in the art absent showing otherwise. 
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945). The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 9,665,661 teaches effect pigment comprising glass flake substrate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAE H YOON/           Primary Examiner, Art Unit 1762